DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiwaki et al. (US 2004/0119367 A1) in view of in view of Barth (DE 102014226593 A1).
RE claim 12, Hiwaki teaches a stator 10 provided with a permanent magnet machine (Figs.4, 6 and ¶ 17), the stator 10 comprising:

an exterior surface (ES) (annotated Fig.4 above) defining a discontinuous region (18) comprising a circumferential gap 18 disposed between a first raised region (R1) and a second raised region (R2) (see annotated Fig.4 above), the first and second raised regions R1, R2 each extending radially outwardly from the exterior surface (ES) of the stator core 11,
an interior surface (IS) (annotated Fig.4 above) disposed opposite the exterior surface (ES), the exterior surface (ES) and the interior surface (IS) each extending between a first face and a second face along the central longitudinal axis (Fig.6), and
a plurality of stator teeth 12 radially extending from the interior surface (IS) towards the central longitudinal axis 23, wherein each of the first and second raised regions (R1, R2)) are circumferentially aligned with a respective one of the plurality of stator teeth 12 (see annotated Fig.4).









[AltContent: textbox (R1)]
[AltContent: arrow][AltContent: textbox (S3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (IS)][AltContent: textbox (ES)][AltContent: arrow][AltContent: textbox (R2)]
    PNG
    media_image1.png
    590
    566
    media_image1.png
    Greyscale


Hiwaki does not teach the discontinuous region is defined by an axial gap.
Barth teaches discontinuous region is defined by a circumferential gap 4 (Fig.3) as well as an axial gap 4 (Fig.2), doing so further reduce the common contact surface (¶ 12) such that sufficient reduction in the noise emission can be achieved (¶ 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiwaki by having the discontinuous region is defined by an axial gap, as taught by Hiwaki, doing so reduce 

RE claim 14/12, Hiwaki in view of Barth has been discussed above. Hiwaki further teaches at least one of the first raised region (R1) and the second raised region (R2) includes a first side (S1) (annotated Fig.4 above) that extends from the exterior surface (ES), a second side (S2) that is disposed opposite the first side (S1) and extends from the exterior surface (ES), and a contact surface (S3) that circumferentially extends between the first side (S1) and the second side (S2).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (DE 102014226593 A1) in view of Hiwaki et al. (US 2004/0119367 A1).
RE claim 21, Barth teaches a stator provided with a permanent magnet machine (limitation in the pre-amble), the stator comprising: a stator core 30 disposed about a central longitudinal axis, the stator core 30 having: an exterior surface defining a discontinuous region comprising a circumferential gap 4.1 (Fig.3) and an axial gap 4 disposed between a first raised region and a second raised region 6 (Figs.2B, 3), the first and second raised regions 6 each extending radially outwardly from the exterior surface of the stator core 30, an interior surface disposed opposite the exterior surface, the exterior surface and the interior surface each extending between a first face and a second face along the central longitudinal axis 90, and a plurality of stator teeth 3 (3.1-3.i) radially extending from the interior surface towards the central longitudinal axis 90, each adjacent pair of stator teeth 3 of the plurality of stator teeth 3 defining a 
[AltContent: textbox (Raised region 6 aligned with slot (S))][AltContent: arrow][AltContent: textbox (Slot (S))][AltContent: arrow]
    PNG
    media_image2.png
    820
    805
    media_image2.png
    Greyscale



	Barth does not teach the stator is a stator of a permanent magnet machine.
	However, such recitation is a limitation in the pre-amble. It is noted that when reading the preamble in the context of the entire claim, the recitation a permanent magnet machine is not limiting because the body of the claim describes a complete 
	Nevertheless, Hiwaki evidenced that stator is well-known to be used in a permanent magnet machine (Fig.3 and ¶ 17). The permanent magnet is well-known for creating a high efficiency electric machine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barth by having the stator to be utilized in a permanent magnet machine, as suggested by Hiwaki, for the purpose of forming a high efficiency electric machine.

Allowable Subject Matter
Claims 1 and 9-11 are allowed.
RE claim 1, as amended, the prior-art does not teach a permanent magnet machine comprising: a machine housing having an inner surface that extends between a first housing end and a second housing end along a central longitudinal axis; and a stator disposed within the machine housing, the stator having a stator core having an exterior surface extending between a first face and a second face along the central longitudinal axis, at least one of the inner surface and the exterior surface defines a discontinuous region that is arranged to minimize points of contact between the inner surface and the exterior surface, wherein the discontinuous region is defined by a the first raised region comprising a pair of raised segments axially aligned and circumferentially offset from each other, the second raised region comprising a pair of raised segments axially aligned and circumferentially offset from each other, wherein the first raised region and the second region are axially offset from each other.
Claims 9-11 are allowable for their dependency on claim 1.

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
On pages 5 and 6 of the Remark:
Applicant alleged that claim 12 has been amended to recite that each of the first and second raised region are circumferentially aligned with a respective one of the plurality of stator teeth and claim 21 has been amended to recite that each of the first and second raised region are circumferentially aligned with a respective circumferential slot and alleged that the cited reference fails to disclose such limitation.
In response: Applicant’s argument was not found persuasive because the previously cited reference disclosed such limitations in claims 12 and claim 21 as noted above.

Also, Barth (DE 102014226593 A1) disclosed each of the first and second raised regions 6 are circumferentially aligned with a respective circumferential slot (S).
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834